Citation Nr: 1604298	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.  

2.   Entitlement to an initial compensable rating for a right index finger disability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel

INTRODUCTION

The Veteran served on active duty for training from June 1996 to October 1996 and on active duty from March 1997 to February 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2013, the RO increased the rating assigned to the lumbar spine disability to 10 percent.  As the Veteran has not expressed satisfaction with the increased rating, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran provided testimony during a videoconference hearing before the undersigned in October 2015.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Board hearing, the Veteran reported that he received treatment for his low back disability at a VA facility.  See Board Hearing Transcript (Tr.) at 8.  However, as there are no VA treatment records associated with the claims file, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the Veteran has indicated that his service-connected low back disability has worsened since his last VA examination in April 2013.  He specifically reported increased pain in the lumbar spine as well as increased pain, numbness, and burning down his right leg, increased muscle spasms, and decreased range of motion due to pain.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of a service-connected disability and the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, a new VA examination should be provided.  

Finally, in May 2013, following a April 2013 rating decision awarding service connection for a right index finger disability, the Veteran submitted a timely notice of disagreement with the initial rating assigned.  A statement of the case has not been provided and must be issued on remand.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA medical records and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above-requested records are obtained, the Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the lumbar spine disability.  The examiner should review the claims folder, including a copy of this remand, and should note such review in the examination report or an addendum.  All indicated testing should be conducted, including range of motion studies, and all findings reported in detail.

The examiner should describe all neurological impairment resulting from the lumbar spine disability, including the current sciatica, right leg at L5-S1.  Additionally, the examiner should comment on any occupational impairment caused by the lumbar spine disability.

3.  Then readjudicate the claim, and issue a supplemental statement of the case, as appropriate.

4.  Separately, issue a statement of the case regarding the issue of entitlement to an initial compensable rating for the right index finger disability.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



